249 S.W.3d 240 (2008)
Cecil W. RHODEN Jr., Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90067.
Missouri Court of Appeals, Eastern District, Division Two.
April 1, 2008.
Timothy Forneris, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Cecil Rhoden (Movant) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 29.15 motion for post conviction relief. This Court affirmed Movant's convictions, following a jury trial, for five counts of statutory sodomy in the first degree, in violation of Section 566.062, RSMo 2000,[1] and two counts of statutory sodomy in the second degree, in violation of Section 566.064, in Movant's direct appeal. State v. Rhoden, 201 S.W.3d 70 (Mo. App. E.D.2006).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed fact and restating the principles of law applicable to this case would serve no precedential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise indicated.